Citation Nr: 1420629	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  07-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of head trauma, to include a neurological disorder.  

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and sister




ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board, most recently in November 2013.  

In September 2009, the Veteran testified at a Travel Board hearing, a transcript of which is on file.

The appeal is REMANDED.  VA will notify the appellant if further action is required.


REMAND

Further development is again needed on the matter.  Although VA examinations were conducted in December 2013, they were not conducted by a neurologist and orthopedist as instructed by the Board in its December 2009, May 2012, June 2013, and November 2013 remands.  The record does not suggest that it was impossible to fulfill the Board's remand directives or that the chosen medical examiner had sufficient expertise to replace the requested neurologist and orthopedist.  The Board errs as a matter of law when it fails to ensure substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the claims including up-to-date VA treatment records.

2.  Obtain an opinion from a neurologist for the purpose of ascertaining whether the Veteran has any current residuals of a head injury sustained in service.  If a neurologist is not available, indicate how the December 2013 medical examiner had the appropriate expertise to conduct the examination.  The evidence of record should be made available to and be reviewed by the neurologist.  

The neurologist must identify all conditions that are determined to be related to the reported in-service head injury.  This should include consideration of whether the Veteran currently has a condition characterized by a cognitive deficit as a result of the reported head injury.  The examiner should presume, for the purposes of the opinion, that the Veteran fell several feet from a helicopter in service, injuring his head/neck.  

The neurologist must report the rationale for any opinion expressed, preferably with discussion of the prior opinions of record.  If the neurologist cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion.

3. Obtain an opinion from an orthopedist pertaining to the claimed cervical spine disorder.  If an orthopedist is not available, indicate how the December 2013 medical examiner had the appropriate expertise to conduct the examination.  The evidence of record should be reviewed by the examiner in conjunction with the examination.  

The orthopedist should indicate whether the diagnosed osteoarthritis of the cervical spine is at least as likely as not (50 percent likelihood or greater) directly related to the Veteran's military service.  The orthopedist should presume, for the purposes of the opinion, that the Veteran fell several feet from a helicopter in service, injuring his head/neck.

The orthopedist must provide the rationale for any opinion expressed, preferably with discussion of the prior opinions of record.  If the orthopedist cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion.

4.  Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


